UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 15, 2010 ALTO GROUP HOLDINGS, INC. (ExactName of Registrant as Specified in Charter) Nevada 000-53592 27-0686507 (State of Other Jurisdiction (Commission File (IRS Employer Of Incorporation) Number) Identification No.) 110 Wall Street, 11th Floor New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(212) 709-8036 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.02 Termination of a Material Definitive Agreement On March 15, 2010, Alto Group Holdings, Inc. (the “Company”) received notice that its joint venture agreement with Castle Peak Mining Ltd. (“Castle Peak”) had been terminated.The agreement with Castle Peak concerned certain mining concessions in Ghana, West Africa and contained various obligations of the Company to provide phased financing for exploration and development of these concessions.The joint venture agreement also provided for the issuance of 322,000 restricted shares of common stock.As of March 15, 2010, these shares had not been issued.Finally, the joint venture agreement was to be approved by the Ghana Government Minerals Commission, which had not yet occurred. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alto Group Holdings, Inc. By:/s/ Mark Klok Date:March 16, 2010 Mark Klok Chief Executive Officer
